United States Court of Appeals
                              For the Eighth Circuit
                         ___________________________

                                 No. 19-3180
                         ___________________________

                             United States of America,

                         lllllllllllllllllllllPlaintiff - Appellee,

                                            v.

                                Rachael Shackelford,

                       lllllllllllllllllllllDefendant - Appellant.
                                        ____________

                      Appeal from United States District Court
                 for the Western District of Arkansas - Fayetteville
                                  ____________

                              Submitted: July 20, 2020
                               Filed: July 27, 2020
                                  [Unpublished]
                                  ____________

Before COLLOTON, GRUENDER, and GRASZ, Circuit Judges.
                         ____________

PER CURIAM.

      Rachael Shackelford appeals her sentence in a criminal case. She pleaded guilty
to possessing with intent to distribute more than 50 grams of methamphetamine, and
the district court1 sentenced her within the advisory sentencing guideline range. Her
counsel has moved to withdraw, and has filed a brief under Anders v. California, 386
U.S. 738 (1967), challenging the reasonableness of the sentence.

      After carefully reviewing the record, we conclude that the district court did not
abuse its discretion by imposing a sentence within the advisory range. There is no
indication that the court overlooked a relevant factor, gave significant weight to an
improper or irrelevant factor, or committed a clear error of judgment in weighing
relevant factors. See United States v. Feemster, 572 F.3d 455, 461-62 (8th Cir. 2009)
(en banc); see also United States v. Callaway, 762 F.3d 754, 760 (8th Cir. 2014).

      Having independently reviewed the record under Penson v. Ohio, 488 U.S. 75
(1988), we find no nonfrivolous issues for appeal. The judgment of the district court
is affirmed, and we grant counsel’s motion to withdraw. See 8th Cir. R. 47B.
                       ______________________________




      1
        The Honorable Timothy L. Brooks, United States District Judge for the Western
District of Arkansas.

                                         -2-